Citation Nr: 1716128	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-04 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left knee tricompartmental degenerative joint disease as secondary to service-connected residuals of right knee injury with traumatic arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from February 1959 to April 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2016, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

The Veteran also appealed the denial of service connection for varicose veins of the left leg as secondary to his service-connected right knee disability.  However, after a statement of the case was issued in December 2012, the Veteran filed a substantive appeal (VA Form 9) that specifically limited his appeal to the issue of service connection for a left knee disability.   Therefore, the varicose veins issue is not before the Board at this time. 

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. 
§ 20.900 ("advanced age" is defined as 75 or more years of age).


REMAND

The Board determines that a remand is required in this case.  The Veteran was afforded a VA examination in November 2010, but the only opinion provided was for secondary service connection.  At his November 2016 hearing, the Veteran testified to having symptoms in his left knee since service, and he is competent to speak to such symptoms.  Therefore, an opinion on direct service-connection is also required. 

Further, the Veteran testified to having had recent VA treatment and subsequently submitted a VA treatment note dated in 2016, but otherwise, the most recent VA treatment note of record is dated in December 2012.  Therefore, there are outstanding VA treatment notes from 2013 through the present that should be obtained prior to further adjudication of the appeal.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment notes dated from 2013 through the present.

2.  Then, another VA examination should be scheduled with a physician of appropriate expertise to provide an opinion as to nature and etiology of the Veteran's left knee disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and all necessary tests should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to the Veteran's left knee disability as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disability is a result of the Veteran's military service. 

If the opinion above is negative, the examiner should state a medical opinion with respect to the Veteran's left knee disability as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disability was caused or aggravated by his service-connected right knee disability, to include any alteration of body mechanics caused by the right knee disability. 

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of symptoms he has experienced. 

The rationale for any opinion expressed must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, readjudicate the issues remaining on appeal.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

